                                    ____________________________________________




                     Case 6:20-bk-15258-SY                             Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                     Desc
                                                                       Main Document    Page 1 of 12

Fill in this information to identify your case:

United   States   Bankruptcy        Court   for   the:




CENTRAL      DISTRICT          OF   CALIFORNIA




Case   number     (if known)                                                               Chapter      11
                                                                                                                                         0 Check if this   an


                                                                                                                                             amended   filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.     Debtor’s name                          DLR Express, Inc.

2.   All other names debtor
     used in the last 8 years
       Include any assumed
       names, trade names and
       doing business as names

3.     Debtor’s federal
       Employer Identification                XX-XXXXXXX
       Number (EIN)


4.     Debtor’s address                       Principal place of business                                        Mailing address, if different from principal place of
                                                                                                                 business

                                              14050 Cherry Avenue, Suite R-15                                    13058 Bon View Avenue
                                              Fontana, CA 92337                                                  Ontario, CA 91761
                                              Number, Street, City, State & ZIP Code                             P.O. Box, Number, Street, City, State & ZIP Code

                                              San Bernardino                                                     Location of principal assets, if different from principal
                                              County                                                             place of business

                                                                                                                 Number, Street, City, State & ZIP Code


5.     Debtor’s website (URL)


6.     Type of debtor                         •      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              0 Partnership (excluding LLP)
                                              0 Other. Specify:




 Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                  Case 6:20-bk-15258-SY                       Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                   Desc
                                                              Main Document    Page 2 of 12
                                                                                         number (if known)
Debtor                                                                                                          Case
           Name


7.    Describe debtors business         A. Check one:
                                        C   Health Care Business (as defined in 11 U.S.C.            §   101(27A))
                                        C   SingleAsset Real Estate (asdefined in 11 U.S.C.              §   101(51B))
                                        C   Railroad (as defined in 11 U.S.C.   §   101 (44))
                                        C   Stockbroker (as defined in 11 U.S.C.     §   101(53A))
                                        C   Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                        C   Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                        U None of the above

                                        B Check all that apply
                                        C   Tax-exempt entity (as described in 26 U.S.C §501)
                                        C   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        C   Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http:Ilwww. uscourts.gov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
                                        C Chapter 7
      debtor filing?
                                        C Chapter 9
      A debtor who is a “small          U Chapter 11. Check all that apply
      business debtor” must check
                                                              C   The debtor is a small business debtor as defined in 11 U.S.C § 101(51D). and its aggregate
      the first sub-box. A debtor as
                                                                  noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      defined in § 1182(1) who
                                                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      elects to proceed under
                                                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
      subchapter V of chapter 11
                                                                  exist, followthe procedure in 11 U.S.C. § 1116(1)(B).
      (whether or not the debtor is a
      “small business debtor”) must                           C   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
                                                              C   A plan is being filed with this petition.
                                                              C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              C   The debtor is required to file periodic reports (for example, 10K and 1 OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter II
                                                                  (Official Form 201A) with this form.
                                                              C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        C   Chapter 12


9.    Were prior bankruptcy             • No
      cases filed by or against
      the debtor within the last 8      C   Yes.
      years?
      If more than 2 cases, attach a
      separate list.                               District                                         When                  Case number    —




                                                   District                                         When                  Case number


10.   Are any bankruptcy cases          • No
      pending or being filed by a
      business partner or an            C   Yes.
      affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                       Debtor                                                                Relationship

                                                   District                                         When                 Case number, if known



 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                                                        ___________             ________
                                                                                       ___________
                                                                                  ___________             __
                                                                                                   ___________
                                                                                              ___________
                                                                                    ___________                                ______   __




                    Case 6:20-bk-15258-SY                              Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                        Desc
                                                                       Main Document    Page 3Case
                                                                                               of number
                                                                                                   12 (if known)
Debtor       DLR Express,        Inc.
             Name



11.   Why is the case filed in          Check all that apply:
      this district?
                                        •         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                  preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        C         A bankruptcy case concerning debtors affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or            • No
      have possession of any                                                       needs immediate attention. Attach additional sheets if needed.
      real property or personal         C Yes. Answer below for each property that
      property that needs
      immediate attention?                             Why does the property need immediate attention? (Check all that apply.)
                                                        C it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard?
                                                        C It needs to be physically secured or protected from the weather
                                                        C It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example.
                                                          livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                        C Other
                                                        Where is the property?
                                                                                         Number, Street, City, State & ZIP Code
                                                        Is the property insured?
                                                        CNo
                                                        C Yes.        Insurance agency
                                                                      Contact name
                                                                      Phone



             Statistical and administrative information

13.   Debtors estimation of             .             Check one:
      available funds
                                                      I Funds will be available for distribution to unsecured creditors.
                                                      C After any administrative expenses are paid, no funds will be available to unsecured creditors

14.      Estimated number of                • 1-49                                           C 1,000-5,000                                   C 25,001-50,000
         creditors
                                        C 50-99                                              C 5001-10,000                                   C 50,001-1 00,000
                                        C 100-199                                            C 10,001-25,000                                 C More thanloo,000
                                        C 200-999

15.      Estimated Assets                   C so $50,000
                                                  -                                          • $1,000,001    -   $10 million                 C   $500,000,001 $1 billion
                                                                                                                                                              -




                                            C $50,001 $100,000
                                                          -
                                                                                             C $10,000,001 -$50 million                      C   $1,000,000,001 -$10 billion
                                            C $100,001 -$500,000                             C $50,000,001 $100 million
                                                                                                                 -
                                                                                                                                             C   $10,000,000,001 $50 billion
                                                                                                                                                                  -




                                            C $500,001 $1 million -
                                                                                             C $100,000,001 -$500 million                    C   More than $50 billion


16.      Estimated liabilities              C   $0 $50,000
                                                  -                                          • $1,000,001 $10 million
                                                                                                             -
                                                                                                                                             C   $500,000,001 -$1 billion
                                            C    $50,001 $100,000
                                                              -
                                                                                             C $10,000,001 -$50 million                      C   $1,000,000,001 -$10 billion
                                            C   $100,001 -$500,000                           C $50,000,001 $100 million
                                                                                                                 -
                                                                                                                                             C   $10,000,000,001 $50 billion
                                                                                                                                                                  -




                                            C   $500,001 $1 million
                                                                  -
                                                                                             C $100,000,001 $500 million
                                                                                                                     -
                                                                                                                                             C   More than $50 billion




 Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                                                                   ______________________________________________
                                                                                  ___
                                                                                    _______




               Case 6:20-bk-15258-SY                     Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                               Desc
                                                         Main Document    Page 4 of 12
  Oebtor     DIR Express, Inc.
            Nerno
                                                                                                      Case number (if known)


            Request for Relief, Declaration, and Signatures
                                                                                                                                          —   -   —




  WARNING       Bankruptcy fraud is a serious crime. Making a false statement
                imprisonment for up to 20 years, or both. 18 U.S.C.           in connection with a bankruptcy case can result in fines up
                                                                                                                                          to $500,000 or
                                                                    § 152, 1341, 1519, and 3571.
  17. Declaration and signature
      of authorized                 The debtor requests relief in accordance with the chapter of title 11,
      representative of debtor                                                                             United States Code, specified in this petition.
                                    I have been authorized to file this petition on behalf of the debtor.

                                    I have examined the information in this petition and have a reasonable
                                                                                                               belief that the information is true and correct.
                                    I declare under penalty of peijury that the foregoing is true and correct.

                                    Executed on
                                                     MM/DD/YVYY


                               x                                /                                           Fatima Del Carmen Do La Rosa
                                   ‘-Signature of authorized representative of debtor                       Printed name
                                   Title    President


                                           il                               A        ,fl



18. SIgnature of attorney      X
                                                                                                                    MM I
                                                                                                                           w   YY’Y
                                   Michael Jay Berger
                                   Printed name

                                   Law Offices of Michael       Jay Ber
                                   Firm name

                                   9454 Wilshire Boulevard, 6th floor
                                   Beverly Hilts, CA 90212
                                   Number, Street, City, State & ZIP Code

                                   Contact phone     (310) 271-6223                Email address      michael.bergeribaflkruPtCypoWer.com

                                   100291 CA
                                   Bar number and Slate




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                      _______________________________

                    Case 6:20-bk-15258-SY                               Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                                Desc
                                                                        Main Document    Page 5 of 12

Fill in this information to identify the case:
Debtor name [p_LR Express, Inc.
United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                           D Check if this is an
                                               CALIFORNIA
Case number (if known):                                                                                                                                    amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                                                                                                                           12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(3 1). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                              Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                           is contingent,     If the claim is fully unsecured, fill fl only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                           unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                           disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                                   Total claim, if            Deduction for value        Unsecured claim
                                                 contracts)                                                       partially secured           of collateral or setoff
Daimler Truck                                                      (5) 2015                                              $216,590.89               $130,000.00                 $86,590.89
Financial                                                          Freightliner
14372 Heritage                                                     Trucks
Parkway
Fort Worth, TX
76177
Daimler Truck                                                      (2) 2015                                              $102,559.36                 $52,000.00                $50,559.36
Financial                                                          Freightliners
14372 Heritage                                                     Trucks
Parkway
Fort Worth, TX
76177
Daimler Truck                                                       2016 Freightllner                                      $74,248.37                $30,000.00                 $44,248.37
Financial                                                           Truck
14372 Heritage
Parkway
Fort Worth, TX
76177
DaimlerTruck                                                        2015 Freightliner                                      $58,281.19                $26,000.00                 $32,281.19
Financial                                                           Truck
14372 Heritage
Parkway
Fort Worth, TX
76177
Daimler Truck                                                       (2) 2014                                               $66,248.37                $42,000.00                 $24,248.37
Financial                                                           Freightllners
14372 Heritage                                                      Trucks
Parkway
Fort Worth, TX
76177
Daimler Truck                                                       2014 Freightliner                                      $42,663.91                $21,000.00                 $21,663.91
Financial                                                           Truck
14372 Heritage
Parkway
Fort Worth, TX
76177



Official form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC   -   ww.bestcase.com                                                                                               Besi Case Bankruptcy
                      Case 6:20-bk-15258-SY                             Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                                 Desc
                                                                        Main Document    Page 6 of 12

l)eblor    DLR Express, Inc.                                                                                       Case number (if known)
           Name

Name of creditor and                  Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
complete mailing address,             and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in Only unsecured claim amount. If
including zip code                    creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                             professional services,              disputed         value of collateral or setoff to calculate unsecured claim
                                                                                                                  Total claim, if            Deduction for value   -
                                                                                                                                                                        Unsecured claim
                                                                                                                  partially secured          of collateral or setoff
DLL Financial                                                      (17) 2002 Wabash                                       $93,976.00                  $8,500.00                $85,476.00
Services                                                           Trailers
1111 Old Eagle
School Road
Wayne, PA 19087
Hitachi                                                            2014 Freightiiner                                     $180,039.42                 $81,000.00                $99,039.42
P0 Box 398015                                                      and (2) 2016
Minneapolis, MN                                                    Freightliner
55439
Ronald E. Foster Jr.                                               Personal injury            Contingent                                                                   $6,094,702.00
et al                                                              lawsuit; Notice of         Unliquidated
do Saylor Jefferson,                                               Judgment Lien              Disputed
Esq.                                                               filed on 6115/2020
The Saylor Firm
2000 Riverside Drive
Los Angeles, CA
90039
RS1-First insurance                                                 insurance                                                                                                   $33,113.24
Funding Co.                                                         premium
4000 Westerly Place
Suite 110
Newport Beach, CA
92660
Siemens Financial                                                   (12) 2018 Wabash                                     $234,689.76               $216,000.00                  $18,689.76
Services, Inc.                                                      Trailers
170 Wood Avenue
South
Iselin, NJ 08830
Sumitomo                                                            (13) 2018 Wabash                                     $253,357.78               $234,000.00                  $19,357.78
P0 Box 530023                                                       Trailers
Atlanta, GA 30353
The Goodyear Tire &                                                 parts                                                                                                       $11,020.71
Rubber Co.
PC Box 277808
Atlanta, GA
30384-7808
Transportation                                                      (2) 2014                                               $51,510.16                $42,000.00                  $9,510.16
Alliance Bank                                                       Freightliner
4185 Harrison Blvd.,                                                Trucks
Ogden
Ogden, UT 84403
Union Bank                                                          Line of Credit                                                                                              $35,000.00
P.O. Box 512380
Los Angeles, CA
90051
Union Bank                                                          Line of Credit                                                                                              $98,555.35
P0 Box 512380
Los Angeles, CA
90051
Universal Fleet                                                     parts                                                                                                        $9,933.60
Supply
191 Kettering Dr.
Ontario, CA 91761

Official form 204                                      Chapter 11 or Chapter 9 Cases, List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Sofrware copyright   (C)   1996-2020 Best Case, LLc www.bastcase corn
                                                   -
                                                                                                                                                                    Best case Baskrupicy
                    Case 6:20-bk-15258-SY                          Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                              Desc
                                                                   Main Document    Page 7 of 12

                                                                                                           Case number (if known)
Debtor    DLR Express, Inc.
          Name

Name of creditor and      Name, telephone number Nature of claim                      Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                   is contingent,     It the claim is fully unsecured, fill in Only unsecured claim amount. If
Including zip code        creditor contact       debts, bank loans,                   unliquldated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                   disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                          Total claim, if             Deduction for value       Unsecured claim
                                                                                                          partially secured           of collateral or setoff

Verizon                                                      services                                                                                                  $21,646.70
do McCarthy
Burgess & Wolff
26000 Cannon Roa
Bedford, OH 44146
Wells Fargo                                                   business credit                                                                                           $22,961.40
Business Card                                                 card
P0 BOX 29482
Phoenix, AZ
85038-8650
Wells Fargo SBA                                               Paycheck                Contingent                                                                      $226,766.00
Loan                                                          Protection Loan
MAC 04004-03A
P0 Box 2715
Winston Salem, NC
27102-2715




                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3
Official form 204
                                                                                                                                                             Best Case Bankruptcy
Software Copyright IC) 1996-2020 Best Case, LLC -www bestcasecom
          Case 6:20-bk-15258-SY                     Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02                                                Desc
                                                    Main Document    Page 8 of 12
‘Attorney or Party Name, Address, TeIephone&FAXNos FOR COURT USE ONLY
 State Bar No. & Email Address
 Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 (310) 271-6223 Fax: (310) 271-9805
 California State Bar Number 100291 CA
 michael.berger@bankruptcypower.com




 O Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALiFORNIA

 In re:
                                                                                CASE NO.:
             DLR Express, Inc.
                                                                                CHAPTER: 11




                                                                                                    VERIFICATiON OF MASTER
                                                                                                   MAILING LIST OF CREDiTORS

                                                                                                                [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting o:                    L
                                                                               sheet(s) is complete, correct, and
consistent with the Debtor’s schedules and 1/we assume all responsibility for errors and omissions.

 Date                  /                  L                                                      I     -                                      \J
                                                                                  -    Sinature of Debtor 1

 Date:


 Date:
                   / ‘/O
                   This fom is optionaL it has beenappteved for use in the United States Bankruptcy Court for the Central [)istrict ol CaId0tn.
Decernbe, 2015                                                                                   F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:20-bk-15258-SY   Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02   Desc
                        Main Document    Page 9 of 12


                   DLR Express, Inc.
                   13058 Bon View Avenue
                   Ontario, CA 91761


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   American Power Security
                   1151 S. Rimpau Ave., Ste 207
                   Corona, CA 92879


                   Best West Carrier, mc,
                   c/o The Saylor Firm
                   2000 Riverside Drive
                   Los Angeles, CA 90039


                   BMO Financial Group
                   P0 Box 71951
                   Chicago, IL 60694


                   Border Tire
                   900 Loma Verde, Suite E
                   El Paso, TX 79936


                   Daimler Truck Financial
                   14372 Heritage Parkway
                   Fort Worth, TX 76177


                   Daimler Truck Financial
                   1999 Bryan St., Ste 900
                   Dallas, TX 75201
Case 6:20-bk-15258-SY   Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02   Desc
                        Main Document    Page 10 of 12



                   Diefer Law Group, P.C.
                   c/o Marcelo A. Dieguez, Esq.
                   2030 Main Street, Suite 1300
                   Irvine, CA 92614


                   DLL Financial Services
                   1111 Old Eagle School Road
                   Wayne, PA 19087


                   DLL Financial Services
                   P0 Box 41602
                   Philadelphia, PA 19101


                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280


                   Franchise Tax
                   Bankrutpcy Section MS: A-340
                   P0 Box 2952
                   Sacramento, CA 95812—2952


                   GCR Tires & Service
                   200 lLh Avenue South Ste TOO
                   Nashville, TN 37201


                   Hitachi
                   P0 Box 398015
                   Minneapolis, MN 55439


                   IRS
                   P.O. Box 7346
                   Philadelphia,     PA 19101
Case 6:20-bk-15258-SY   Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02   Desc
                        Main Document    Page 11 of 12



                   Islas Tires Inc.
                   12328 Carmenita Rd.
                   Whittier, CA 90605


                   Parkhouse Tire,     Inc.
                   POB 2430
                   Bell, CA 90202


                   Ronald E. Foster Jr. et al
                   c/o Saylor Jefferson, Esq.
                   The Saylor Firm
                   2000 Riverside Drive
                   Los Angeles, CA 90039


                   RSI—First Insurance Funding Co.
                   4000 Westerly Place Suite 110
                   Newport Beach, CA 92660


                   Siemens Financial Services,       Inc.
                   170 Wood Avenue South
                   Iselin, NJ 08830


                   Sumitomo
                   PC Box 530023
                   Atlanta, GA 30353


                   The Goodyear Tire & Rubber Co.
                   P0 Box 277808
                   Atlanta, GA 30384—7808


                   Transportation Alliance Bank
                   4185 Harrison Blvd., Ogden
                   Ogden, UT 84403
Case 6:20-bk-15258-SY   Doc 1 Filed 08/01/20 Entered 08/01/20 15:16:02   Desc
                        Main Document    Page 12 of 12



                   Union Bank
                   P0 Box 512380
                   Los Angeles, CA 90051


                   Union Bank
                   P.O. Box 512380
                   Los Angeles, CA 90051


                   Universal Fleet Suppiy
                   191 Ketterinq Dr.
                   Ontario, CA 91761


                   Veri zon
                   c/o McCarthy Burgess & Wolff
                   26000 Cannon Roa
                   Bedford, OH 44146


                   Wabash Financial Services
                   655 Business Center Dr.
                   Horsham, PA 19044


                   Wells Fargo
                   P0 Box 858178
                   Minneapolis, MN     55485


                   Wells Fargo Business Card
                   P0 BOX 29482
                   Phoenix, AZ 85038—8650


                   Wells Fargo SBA Loan
                   MAC D4004-03A
                   P0 Box 2715
                   Winston Salem, NC 27102—2715
